Citation Nr: 1307029	
Decision Date: 03/01/13    Archive Date: 03/11/13

DOCKET NO.  10-10 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for irritable bowel syndrome, to include as due to undiagnosed illness.  

2.  Entitlement to service connection for a lumbar spine disability.  

3.  Entitlement to service connection for depressive disorder with anxiety.  

4.  Entitlement to service connection for memory loss/decreased concentration, to include as due to undiagnosed illness.  

5.  Entitlement to service connection for chronic fatigue syndrome, to include as due to undiagnosed illness.  

6.  Entitlement to service connection for a bilateral ankle disability, to include as due to undiagnosed illness.  

7.  Entitlement to service connection for a bilateral knee disability, to include as due to undiagnosed illness.

8.  Entitlement to service connection for a bilateral hip disability, to include as due to undiagnosed illness.

9.  Entitlement to service connection for a bilateral wrist disability, to include as due to undiagnosed illness.

10.  Entitlement to service connection for a bilateral elbow disability, to include as due to undiagnosed illness.

11.  Entitlement to service connection for a bilateral shoulder disability, to include as due to undiagnosed illness.

12.  Entitlement to service connection for irritable bowel syndrome (IBS), to include as due to undiagnosed illness.

13.  Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling.  

14.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to August 1988, from June 1989 to September 1989, from November 1989 to December 1989, and from November 1990 to May 1991, to include service in the Southwest Asia theater of operations during the Persian Gulf War.  The Veteran had additional service in the Army National Guard.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  This decision declined to reopen the Veteran's claim for service connection for IBS; denied the Veteran's claims for service connection for a lumbar spine disability, depressive disorder with anxiety, a bilateral ankle disability, a bilateral knee disability, a bilateral hip disability, a bilateral wrist disability, a bilateral elbow disability, a bilateral shoulder disability, memory loss/decreased concentration, and chronic fatigue syndrome; and granted service connection and awarded a 10 percent rating for PTSD, effective June 9, 2008.  

A February 2010 rating decision increased the disability rating for PTSD, from 10 percent to 50 percent, effective June 9, 2008.  However, as this grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that in September 2009, the Veteran also filed a notice of disagreement for the issue of entitlement to non-service-connected pension benefits.  A subsequent rating decision in February 2010 granted this claim.  This grant represents a full grant of the benefits sought on appeal for this issue, and therefore, this issue is not before the Board.  

The Board notes that the RO had characterized the matter of service connection for psychiatric disorder on appeal as service connection for anxiety disorder.  However, in light of the nature of the claim, the symptomatology described during the course of the claim, and the diagnoses received during the course of the claim, the Board has recharacterized the appeal as set forth on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

As will be explained further below, the Board also notes that the issues have been amended to include a claim for a TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009). 

Subsequent to the August 2012 supplemental statement of the case, the Veteran submitted additional VA medical records dated from July 2012 to October 2012 in support of his claims.  However, these medical records are not relevant to the issues that are being decided below or contain duplicative information.  Thus, while the Veteran has not waived initial RO consideration of this evidence, a remand for such consideration with respect to the issues that are being decided below is unnecessary.  See 38 C.F.R. § 20.1304 (2012).  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the documents in such file reveals that certain documents, including VA medical records dated from April 2010 to May 2012, are potentially relevant to the issue of service connection for a lumbar spine disability.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.  Additionally, certain documents, including VA medical records dated from March 2010 to June 2011, are potentially relevant to the issue of increased initial rating for PTSD.  Thus, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  

The issues of entitlement to service connection for a bilateral ankle disability, a bilateral knee disability, a bilateral hip disability, a bilateral wrist disability, a bilateral elbow disability, a bilateral shoulder disability, chronic fatigue syndrome, and IBS; entitlement to an increased initial rating for PTSD; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The January 1998 rating decision that denied service connection for IBS was not appealed and is final.  

2.  Some of the evidence received since the January 1998 rating decision bears directly and substantially upon the specific matter under consideration, is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for IBS.  

3.  The evidence is in relative equipoise as to whether the Veteran's lumbar spine disability had its onset during his period of active service.

4.  Resolving all reasonable doubt in favor of the Veteran, the competent evidence shows that the Veteran's depressive disorder with anxiety is due to his service-connected lumbar spine disability.

5.  The Veteran had service in the Southwest Asia Theater of operations during the Persian Gulf War.

6.  There is no competent and credible evidence establishing that the Veteran currently has a disability manifested by memory loss/decreased concentration that is separate from the already service-connected PTSD and depressive disorder with anxiety.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for service connection for IBS.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. 
§ 3.156(b) (2012).  

2.  The requirements for establishing service connection for a lumbar spine disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2012).  

3.  The requirements for establishing service connection for depressive disorder with anxiety have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.310(a) (2012).  

4.  The requirements for establishing service connection for memory loss/decreased concentration have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

Given the Board's favorable disposition to reopen the claim for service connection for IBS and to grant the claims for service connection for a lumbar spine disability and for depressive disorder with anxiety, the Board finds that no discussion of VCAA compliance is necessary at this time for these issues.

Regarding the claim of service connection for memory loss/decreased concentration, the notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2012).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In an August 2008 letter issued prior to the rating decision on appeal, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The August 2008 letter also informed the Veteran of the evidence needed to establish a disability rating and effective date for the claims on appeal.  The case was last adjudicated in August 2012.    

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, VA and private medical records, VA examination reports, Social Security Administration (SSA) records, lay statements from the Veteran's friends and family, and the Veteran's statements.   

As discussed above, the VCAA provisions have been considered and complied with.  The appellant was notified and aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by reporting for VA examinations, responding to notices, and submitting evidence and argument.  Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2012).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).  

Furthermore, the Court of Appeals for the Federal Circuit has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).  

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).  

Service connection for IBS was initially denied by a January 1998 rating decision.  The claim was denied because the Veteran had no diagnosis of a chronic IBS disorder. 

In June 2008, the Veteran filed his request to reopen the claim for service connection for IBS.  In the August 2009 rating decision on appeal, the RO determined that new and material evidence had not been submitted to reopen the claim.  Thereafter, in a February 2010 statement of the case and an August 2012 supplemental statement of the case, the RO again determined that new and material evidence had not been submitted to reopen the claim.

The evidence received subsequent to the January 1998 rating decision includes VA and private medical records dated from July 1990 to October 2012 (including VA examinations), a September 2011 SSA decision, SSA records, lay statements dated in February and November 2009, and the Veteran's statements.  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  As pertinent here, a March 1996 VA Persian Gulf Evaluation indicates that the Veteran often suffered from diarrhea and an irritable bowel.  The Veteran was provided a medical diagnosis of irritable bowel syndrome.  Such evidence is presumed credible for purposes of determining whether new and material evidence has been received.  As this evidence relates to the prior basis for the denial of the claim, specifically the lack of a current diagnosis of IBS, and resolving all doubt in the Veteran's favor, the Board finds that the evidence is new and material, and the claim for service connection for IBS is reopened.  

Service Connection 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after December 31, 1946, and arthritis or a psychosis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  

Generally, a disability will be service-connected if it was incurred or aggravated in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002); 38 C.F.R. §§ 3.1(k), 3.303 (2012).  Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) (2012).  ACDUTRA is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes, and includes full-time duty performed by members of the National Guard of any state.  38 U.S.C.A. § 101(21), (22) (West 2002); 38 C.F.R. § 3.6(c)(1) (2012).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. 
§ 3.6(a) (2012).  INACDUTRA means, inter alia, duty other than full-time duty prescribed for Reserves or the National Guard of any state.  38 U.S.C.A. § 101(23)  (West 2002); 38 C.F.R. § 3.6(d) (2012).

In order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2012).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310 (2012); Allen v. Brown, 7 Vet. App. 439 (1995).  

Additionally, various legal provisions apply specifically to compensation claims from Persian Gulf War veterans.  Except as provided in 38 C.F.R. § 3.317(c), VA shall pay compensation in accordance with Chapter 11 of Title 38, United States Code, to a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in 38 C.F.R. § 3.317(b), provided that such disability: (i) became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (ii) by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(i) and (ii) (except as to delimiting date).  

For purposes of 38 C.F.R. § 3.317, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(2).  

For purposes of 38 C.F.R. § 3.317, disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(3).  

Compensation shall not be paid under 38 C.F.R. § 3.317: (1) if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or (2) if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) if there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).  

Lumbar Spine Disability

The Veteran contends that his current lumbar spine disability is due to a back injury that he incurred during service in September 1989.  Service personnel records confirm that in September 1989, the Veteran had National Guard service.  The Board notes that the records do not specify whether the Veteran had ACDUTRA or INACDUTRA in September 1989.  However, as the Veteran is alleging that a back injury occurred during this period of service, and not a disease, the distinction between ACDUTRA or INACDUTRA is not crucial in this case because the regulations provide for service connection for injuries incurred during either type of duty training.  See 38 U.S.C.A. §§ 101(21), (22), (24) (West 2002); 38 C.F.R. §§ 3.6(a), (c)(1) (2012). 

Service treatment records show that in March 1988, the Veteran reported a history of low back pain for the past 1-2 weeks.  He had a normal back examination at the time.  On separation examination in March 1991, the examiner noted that the Veteran had been treated by a chiropractor several times since 1988 for his back pain.  

Post-service VA and private medical records dated from July 1990 to May 2012 show that the Veteran received intermittent treatment for various lumbar spine disabilities.  

In an August 2008 letter, the Veteran's private physician indicated that the Veteran had been her patient since December 2003.  She reported that she had seen him eleven times, and that his diagnoses included degenerative disc disease of the lumbar spine.  She stated that according to the Veteran's reported history, his back problems had stemmed from an injury that had occurred during his period of service.  She indicated that the Veteran had undergone back surgery in late 2007, which had only resulted in temporary improvement of his back condition.  She also reported that an April 2008 MRI had revealed a residual or recurrent disc.  The physician concluded that the Veteran continued to have severe back pain and that he required narcotic medication for pain control.  

The Veteran's former fellow servicemember submitted a February 2009 lay statement in support of the Veteran's claim.  The servicemember reported, in pertinent part, that in September 1989, the Veteran had injured his back during a drill.  He indicated that when the Veteran had jumped out of an Army vehicle, he had fallen on his back while he still had his backpack on.  He stated that the Veteran had not been able to get up from the ground, and two soldiers had to pick him up and carry him to the vehicle.  The servicemember reported that he had driven the Veteran back to the armory and then to his house.  He indicated that the Veteran had subsequently been taken off duty for the rest of that training period.  

On VA examination in March 2009, the Veteran reported that while he was on guard duty in 1988 or 1989, he had jumped out of a truck and hurt his back.  He complained that he experienced chronic pain to the back with radiation toward his left hip.  After examination, the Veteran was diagnosed with lumbar spine post-operative changes with bulging discs, degenerative disc disease of the spine, and degenerative joint disease of the spine.  The examiner indicated that upon review of the Veteran's claims file, it was very difficult to come up with objective evidence to determine the etiology of the Veteran's back disability because the information was more of a subjective nature.  The examiner essentially explained that it was difficult to determine the timeline of continual back problems from the time of the in-service injury up until the present.  Therefore, the examiner concluded that with the available information, it was not likely that the in-service injury during active duty was the cause of the current back problems.  However, the examiner also noted that additional evidence could alter this opinion.  

In an October 2009 letter, the Veteran's private chiropractor reported that he had first treated the Veteran in May 1990.  At that time, the Veteran had complained of severe low back pain that prevented him from getting up and down without feeling excruciating pain.  He had spoken of a job-related back strain that may have occurred a few days previously, but he subsequently reported that he had injured his back in September 1989 during service.  The chiropractor indicated that over the years, he had treated the Veteran for episodes of low back pain and dysfunction.  According to the chiropractor's records, he had treated the Veteran continuously for episodes of back pain every year from 1990 to 2005 except for 1996 and 1998.  He stated that the Veteran's back diagnoses included lumbosacral sprain/strain, lumbosacral segment dysfunction, lumbsacral neuritis/neuralgia, low back pain, paralumbar muscle spasm, lumbar spondylosis with myelopathy, and lumbar intervertebral disc disorder with myelopathy.  After reviewing the February 2009 lay statement of the Veteran's former fellow servicemember, the chiropractor opined that he was more certain that the Veteran's back problems began as a result of the back injury he sustained on duty during military exercises.  He explained that the Veteran's efforts to make a living and support his family following service had only added to the pain and dysfunction in his middle and lower back.  He reported that the Veteran had consequently required back surgery and was still unable to function without pain.    

The Veteran's wife submitted a November 2009 lay statement in support of the Veteran's claim.  She reported, in pertinent part, that she had known the Veteran since they started dating in 1986.  She stated that she and the Veteran had gotten married in 1991.  She maintained that after the Veteran had returned home from Iraq, she knew he had changed.  She indicated that while he was still trying to work in 2006 or 2007, he had suffered from a lot of back pain.  She stated that the Veteran's back pain medication had prevented him from performing at work.   

In a September 2011 SSA decision, the Veteran was found to be disabled due to his discogenic and degenerative disorders of the back as well as his PTSD.   

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). 

The Board finds that the October 2009 private chiropractor's opinion that the Veteran's lumbar spine disability was due to the injury incurred during his active service is more probative and persuasive than the findings of the March 2009 VA examiner, indicating that the Veteran did not have a lumbar spine disability related to his period of service.  

Although the October 2009 private opinion was provided by a chiropractor, it is nonetheless probative to the question at hand, as it was offered by an individual who is qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  The October 2009 private opinion was based on a detailed examination of the Veteran, which reflected a knowledge of his in-service and post-service orthopedic history.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the Veteran's history and the thoroughness and detail of the opinion).  Moreover, the October 2009 examiner's opinion is consistent with the medical evidence of record showing continuous treatment for a low back disability as well as the lay statements of the Veteran and his former fellow servicemember indicating that the onset of the Veteran's back disability was during his period of service. 

In contrast, in rendering the assessment that a lumbar spine disability was not due to service based on the available evidence, the March 2009 VA examiner did not take into account the Veteran's lay statements regarding his disability, which diminishes the probative value of his opinion.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Moreover, the March 2009 VA examiner found that it was difficult to determine the continuity of symptomatology from the time of the in-service back injury to the present and admitted that additional objective evidence of a continuity of symptoms could alter his opinion.  Subsequent to the March 2009 VA examiner's opinion, the October 2009 private chiropractor provided a detailed listing of continuous treatment for the Veteran's back disability from 1990 to 2005.  Thus, as the March 2009 examiner's opinion is based on an incomplete factual premise, this further limits its probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 177, 180 (1993).  

In sum, the Board finds that the competent evidence of record shows that the Veteran's lumbar spine disability was related to a back injury during his period of active service, as he has received continuous treatment for a low back disability since service.  Thus, the criteria for service connection for a lumbar spine disability have been met.  Therefore, the Board concludes that the balance of positive and negative evidence is at the very least in relative equipoise.  Where the evidence supports the claim or is in relative equipoise, the appellant prevails.  Reasonable doubt is resolved in favor of the Veteran, and the Board finds that service connection for a lumbar spine disability is warranted.  38 U.S.C.A. 5107 (b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Depressive Disorder With Anxiety

Service treatment records are negative for any complaints, diagnoses, or treatment for any psychiatric disorder.  On separation examination in March 1991, the Veteran made no psychiatric complaints, and he was found to have no psychiatric abnormalities.  

At a June 1997 VA examination, the Veteran was diagnosed, in pertinent part, with dysthymic disorder and rule out generalized anxiety disorder.  

VA and private medical records dated from December 2003 to June 2011 show that the Veteran received intermittent treatment for adjustment disorder with anxiety and depression, recurrent major depressive disorder, and generalized anxiety disorder.  His predominant psychiatric symptoms were those of depression and anxiety.  

On VA examination in March 2009, the Veteran reported, in pertinent part, that because of a back injury that he had incurred during his service in the National Guard, he was no longer able to work and provide for his wife and children.  He indicated that he felt responsible for his family and that he felt useless to them.  He stated that consequently, he had suffered problems with depression, which included having thoughts of suicide.  He complained of experiencing crying spells and a lack of energy.  After examination, the Veteran was diagnosed with both PTSD and recurrent major depressive disorder.  The examiner reported that in addition to the Veteran's PTSD problems, he also appeared to be having problems with depression associated with his physical health problems.  The examiner noted that as a result of back problems, the Veteran was unable to engage in activities that he once enjoyed, and he reported that this made him feel useless.  The examiner found that as the Veteran's back pain worsened, he apparently had more problems with his depression.  

In a November 2009 lay statement, the Veteran's wife stated, in pertinent part, that she had sometimes been worried about leaving the Veteran alone while she went to run errands.  She explained that because he was upset and sad, she was afraid that he would commit suicide while she was away.  She indicated that if she stayed at home with him, he would just take some medicine and try to rest instead of being stressed out while thinking about things.  The Veteran's wife also reported that the Veteran constantly worried that their daughters would hurt themselves and was extremely nervous when he was either driving or riding in a car.  

At a July 2012 VA review examination for PTSD, the Veteran reported, in relevant part, that he had not slept well the night before due to anxiety about the psychiatric evaluation.  He complained that he had problems with anxiety as well as nightmares.  He also expressed feelings of helplessness and worthlessness because his back problems prevented him from working and providing for his family.  In regards to his anxiety, the Veteran asked to take a smoke break part way through the evaluation.  He had no homicidal ideation but acknowledged that he experienced suicidal ideation.  However, he stated that he had no specific plans or intentions because of his wife and children.  

The Veteran was noted to exhibit depressed mood and anxiety.  After examination, he was diagnosed with PTSD and recurrent major depressive disorder.  Regarding whether it was possible to differentiate what symptoms were attributable to each diagnosis, the examiner found that some of the Veteran's depressive symptoms could be part of his PTSD, such as his loss of interest in things he used to enjoy, instead of the depressive symptoms being related to his pain problems.  The examiner also noted that some of the Veteran's depressive symptoms could be related to his chronic pain problems and present life circumstance.  

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).   

Regarding service connection for depressive disorder with anxiety on a direct basis, the Board reiterates that service treatment records are negative for any complaints, treatment, or diagnoses for any psychiatric disorder, and no psychosis was shown to have manifested within one year of the Veteran's discharge from service.  Additionally, at no time did any treating provider relate the Veteran's depressive disorder with anxiety to his period of service.  

However, the Board finds that the record has raised the possibility of a secondary service connection theory of entitlement for the Veteran's depressive disorder with anxiety.  At a March 2009 VA examination, the examiner found that the Veteran was having problems with depression associated with his physical health problems.  He noted that as a result of back problems, the Veteran was unable to engage in activities that he once enjoyed, which he reported made him feel useless.  The examiner found that as the Veteran's back pain worsened, he apparently had more problems with his depression.  Additionally, on VA examination in July 2012, although the examiner found that some of the Veteran's depressive symptoms could be part of his PTSD instead of the depressive symptoms being related to his pain problems, he also determined that some of the Veteran's depressive symptoms could be related to his chronic pain problems and present life circumstance.
 
With respect to the July 2012 VA examiner's findings that some of the Veteran's depressive symptoms could be part of his PTSD, the Board notes that when it is not possible to separate the effects of service-connected and non-service-connected disabilities, such effects should be attributed to the service-connected condition.  Mittleider v. West, 11 Vet. App. 181 (1998).  Therefore, the Veteran's depressive symptoms, such as his loss of interest in things he used to enjoy, are considered as part of his service-connected PTSD disability, and service connection for depressive disorder with anxiety due to service-connected PTSD would not be warranted.  

However, the Board finds that the March 2009 and July 2012 VA examiner conducted a detailed review of the Veteran's file, examined the Veteran thoroughly, and provided adequate rationale for the opinions that the Veteran's depressive disorder symptoms appeared to be secondary to his lumbar spine disability (for which the Board has granted service connection in the above decision).  For these reasons, the March 2009 and July 2012 opinions by the March 2009 and July 2012 VA examiners are afforded great probative value.    

In sum, the Board finds that the competent evidence of record shows that the Veteran's depressive disorder with anxiety was related to his service-connected lumbar spine disability.  Thus, the criteria for secondary service connection for depressive disorder with anxiety have been met.  Therefore, reasonable doubt is resolved in favor of the Veteran, and the Board finds that service connection for depressive disorder with anxiety is warranted.  38 U.S.C.A. 5107 (b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Memory Loss/Decreased Concentration

The evidence establishes that the Veteran served in the Persian Gulf during the requisite time period.  He argues he has memory loss/decreased concentration, to include as being due to undiagnosed illness.

Service treatment records are negative for any complaints or treatment for memory loss/decreased concentration.  Post-service medical records are negative for any complaints, treatment, or diagnoses of a separate disability manifested by memory loss/decreased concentration.  Indeed, although the Veteran was found to have memory loss and decreased mental attention on a March 1996 VA Persian Gulf Evaluation, a subsequent June 1997 VA examination specifically found that the Veteran's complaints of forgetfulness and an inability to concentrate were explained by some form of depression.  Additionally, although the Veteran was noted to have some difficulty with memory and concentration tasks on VA examinations dated in March 2009 and July 2012, he was diagnosed only with PTSD and depressive disorder, for which he is already service-connected.  

Additionally, while the Veteran and his wife are competent to describe his symptoms, the Veteran and his wife have not been shown to have medical expertise to render competent medical opinions as to the diagnosis or etiology of a disability manifested by memory loss/concentration.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, memory loss and decreased concentration can have many causes and require medical testing to diagnose and medical expertise to determine the etiology of the cognitive abnormalities.  In any event, the Board concludes that the medical evidence, which reveals no complaints or findings of a memory loss/decreased concentration disability separate from the PTSD or depressive disorder with anxiety is of greater probative value than the lay contentions of the Veteran and his wife.    

In this case, while there is current medical evidence of record dating from July 1990 through October 2012, none of this evidence reflects findings of a disability manifested by memory loss/decreased concentration (other than in relation to the Veteran's service-connected PTSD or depressive disorder with anxiety).  In addition, as there is no evidence of a chronic memory loss/decreased concentration disability lasting at least 6 months in duration, the Veteran may not avail himself of the presumption pertaining to undiagnosed illness as set forth in 38 C.F.R. § 3.317.  Accordingly, in the absence of objective evidence of a current memory loss/decreased concentration disability separate from the Veteran's PTSD or depressive disorder with anxiety during the period of the claim, consideration of service connection for a disability manifested by memory loss/decreased concentration is not warranted on any basis.  Such an action would amount to impermissible pyramiding, and VA is prohibited from awarding disability benefits for two separate diagnoses that produce the same manifestations of a disability.  38 C.F.R. § 4.14 (2012).    

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  

The Board notes that the RO did not seek a VA medical opinion for the claim for service connection.  However, as explained above, there is no competent evidence of a current memory loss/decreased concentration disability separate from the Veteran's PTSD or depressive disorder with anxiety.  Accordingly, a VA examination is not required.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

New and material evidence having been received, the claim of entitlement to service connection for IBS is reopened.

Entitlement to service connection for a lumbar spine disability is granted.  

Entitlement to service connection for depressive disorder with anxiety, as secondary to a service-connected lumbar spine disability, is granted.  

Entitlement to service connection for memory loss/decreased concentration, to include as due to undiagnosed illness, is denied.  


REMAND

Additional development is needed prior to further disposition of the claims for service connection for a bilateral ankle disability, a bilateral knee disability, a bilateral hip disability, a bilateral wrist disability, a bilateral elbow disability, a bilateral shoulder disability, chronic fatigue syndrome, and IBS; the claim for an increased initial rating for PTSD; and the claim for a TDIU.  

Bilateral Ankle, Knee, Hip, Wrist, Elbow, and Shoulder Disabilities

The evidence establishes that the Veteran served in the Persian Gulf during the requisite time period.  He argues he has multiple joint disabilities (other than lumbar spine disability), to include as being due to undiagnosed illness.

Service treatment records show that in July 1988, the Veteran was treated for a left ankle strain after he had a twisting injury.  There was moderate swelling, slight ecchymosis, and palpable tenderness of the left ankle, but an x-ray of the left ankle was negative for any significant abnormalities.  The Veteran was placed on a physical profile for 7 days.  Service treatment records are otherwise negative for any orthopedic complaints (other than for a lumbar spine disability).  On separation examination in March 1991, the Veteran made no complaints regarding his joints (other than for a lumbar spine disability), and he was found to have no orthopedic abnormalities (other than for a lumbar spine disability).  

Post-service private and VA medical records dated from October 2004 to July 2005 show that the Veteran received intermittent treatment for left hip pain.  

On VA examination in March 2009, the Veteran complained of generalized pain to all the joints and muscles that had its onset after his service in the Persian Gulf War.  He reported that he had generalized stiffness to all the joints.  He was found to have undiagnosed generalized joint and muscle pain.  

In a May 2009 VA addendum opinion, the March 2009 VA examiner indicated that the claims file had been reviewed.  The examiner reported that the Veteran's August 2005 bone scan had revealed no abnormality to any of the joints of the body other than the spine.  It was also noted that the Veteran had complained of multiple joint and muscle pain in his evaluations, and that this had never been explained.  Therefore, the examiner found that this was an undiagnosed problem.  The examiner recommended referral to an orthopedic specialist if there were further questions concerning the possible cause for the Veteran's unexplained joint and muscle pain.  It was noted that the closest orthopedic specialist was at John Cochran VA Medical Center.  The examiner explained that since pain was subjective and no testing evaluation had been done to prove or disprove the Veteran's complaints of pain, he was unable to give any other diagnosis.  The examiner indicated that he could find no other cause for the Veteran's complaints.  

Given the evidence outlined above, especially the May 2009 VA examiner's recommendation that the Veteran be referred to an orthopedic specialist to determine the cause of the unexplained joint and muscle pain, the Veteran should now be afforded a VA orthopedic examination with a medical opinion concerning whether the Veteran's ankle, knee, hip, wrist, elbow, and shoulder disabilities arose during service or are otherwise related to any incident of service, including July 1988 treatment for left ankle strain, or whether his ankle, knee, hip, wrist, elbow, and shoulder disabilities are due to an undiagnosed illness.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 
  
IBS

The evidence establishes that the Veteran served in the Persian Gulf during the requisite time period.  He argues he has IBS, to include as being due to undiagnosed illness.

Service treatment records show that in January 1991, the Veteran was treated for possible intestinal virus.  At that time, he complained of problems with his stomach as well as having diarrhea.  On separation examination in March 1991, the Veteran made no complaints about his digestive system, and his digestive system was found to have no abnormalities.  

At a March 1996 VA Persian Gulf Evaluation, the Veteran complained of often experiencing diarrhea and irritable bowels.  He was diagnosed with irritable bowel syndrome.  

On VA examination in June 1997, the Veteran reported that during his service in the Persian Gulf, he ate private food that was not supplied by the military but washed and bathed in the local water.  He complained that since that time, he had experienced irritable bowel symptoms about twice a year.  He stated that these episodes of diarrhea would last 24 hours.  He indicated that there would be no blood in the stool, but there would appear to be quite a bit of flatus and mucus that occurred about 3 times a day for one day twice a year.  The examiner found that due to the infrequency of the Veteran's episodes, it was very difficult to apply any type of diagnosis, and therefore, no diagnosis would be rendered for the Veteran's bowel problem.  The examiner noted that the Veteran's symptoms could be as simple as a 24 hour flu that occurred twice a year, but he found it to be doubtful that the Veteran suffered from any chronic type of syndrome.  

A November 2002 private medical report indicates that the Veteran was treated for nausea, frequent vomiting, abdominal cramping, and copious diarrhea.  

The June 1997 VA examiner found that the Veteran did not suffer from a chronic type of irritable bowel syndrome and rendered no diagnosis for the Veteran's symptoms.  However, the requirement that a claimant have a current disability before service connection may be awarded for that disability is satisfied when a claimant has a disability present at any time since the filing of the claim, even if no disability is present at the time of the claim's adjudication.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, the Veteran was diagnosed with irritable bowel syndrome at his March 1996 Persian Gulf Evaluation.  However, the June 1997 VA examiner did not consider the March 1996 diagnosis of irritable bowel syndrome and provide an opinion as to whether this disability was related to the Veteran's period of service.  Accordingly, the Board finds that the June 1997 VA examination is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).   

Given the evidence outlined above, including an earlier March 1996 diagnosis of irritable bowel syndrome, the Veteran should now be afforded a VA digestive system examination with a medical opinion clarifying whether the Veteran's IBS arose during service or is otherwise related to any incident of service, including January 1991 treatment for possible intestinal virus, or whether his IBS is due to an undiagnosed illness.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Chronic Fatigue Syndrome

The evidence establishes that the Veteran served in the Persian Gulf during the requisite time period.  He argues he has chronic fatigue syndrome, to include as being due to undiagnosed illness.

Service treatment records are negative for any complaints, treatment, or diagnoses of chronic fatigue syndrome.  

At a March 1996 VA Persian Gulf Evaluation, the Veteran was noted to have complained about fatigue.  

On VA examination in June 1997, the Veteran complained that since his return from service in the Persian Gulf, he had experienced fatigue.  The examiner explained that there was set criteria which had to be met for a diagnosis of chronic fatigue syndrome.  The first of the major criteria was noted to be a new onset of persistent or relapsing, debilitating fatigue that did not resolve with rest and reduced the daily activity to at least 50 percent of normal activity.  The examiner found that at this time, the Veteran did not experience this problem.  

At a March 2009 VA examination, the Veteran complained of having experienced a gradual onset of fatigue.  He reported that he would usually awaken with fatigue and was totally fatigued all the time.  The examiner explained that by definition, chronic fatigue syndrome had to come on suddenly.  However, because the Veteran had indicated that the onset of his fatigue had been more of a slow process, the examiner found that it was not likely that the Veteran had chronic fatigue syndrome.  Instead, the examiner diagnosed the Veteran with idiopathic fatigue syndrome.  He indicated that the idiopathic fatigue syndrome may be secondary to PTSD or depression, but no opinion would be rendered because of the pending psychiatric evaluation.      

Service connection may be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2012).  Further, a disability which is aggravated by a service-connected disability may be service connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310 (2012); Allen v. Brown, 7 Vet. App. 439 (1995). 

Given the evidence outlined above, especially the March 2009 VA examiner's suggestion that the Veteran's idiopathic fatigue syndrome may be due to his PTSD or depression, the Veteran should now be afforded an appropriate VA examination with medical opinion concerning whether the Veteran's fatigue syndrome is due to or aggravated (permanently worsened beyond normal progress of the disorder) by his service-connected PTSD or depressive disorder with anxiety.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

TDIU

The Board observes that in a November 2009 letter, one of the Veteran's VA treating physicians indicated that the Veteran's PTSD prevented him from being able to maintain or secure any gainful employment.  Accordingly, the Board finds that a claim for a TDIU as due to PTSD has been raised.  In light of the Court's decision in Rice v. Shinseki, 22 Vet. App. 447 (2009), entitlement to a TDIU is properly considered as part of the claim for increased rating for PTSD.  However, the Board observes that further development is required prior to adjudicating the claim of entitlement to a TDIU. 

The Board notes that the Veteran has not been provided with VCAA notice of the requirements for a TDIU claim.  

Additionally, total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2012).  Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (2012).  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the Veteran.  38 C.F.R. §§ 3.341(a), 4.19 (2012).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991). 

In this case, the Veteran has only been assigned a 50 percent rating for PTSD.  The Veteran does not currently meet the percentage criteria laid out in 38 C.F.R. § 4.16(a) (2012).  However, as a result of the Board decision herein, service connection has been granted for a lumbar spine disability and depressive disorder with anxiety.  The Board finds that remand is necessary in order to have the RO assign disability ratings and effective dates for the Veteran's service-connected lumbar spine disability and depressive disorder with anxiety.   

Additionally, even if the Veteran does not meet the percentage criteria laid out in 38 C.F.R. § 4.16(a), if his service-connected disabilities nevertheless prohibit him from sustaining gainful employment, a TDIU rating may still be assigned if his service-connected disabilities prevent him from securing or following a substantially gainful occupation.  38 C.F.R. § 4.16(b) (2012).  The Veteran suffers from several non-service-connected disabilities in addition to his service-connected disabilities.  Therefore, as it remains unclear whether the Veteran's service-connected disabilities prohibit him from sustaining gainful employment, the Board finds that a remand for an examination to assess the overall effect of the Veteran's service-connected disabilities alone on his ability to obtain and retain employment is necessary.   

PTSD

Finally, the Board finds that the Veteran's claim for increased initial rating for PTSD is inextricably intertwined with his claim for service connection for depressive disorder with anxiety.  As previously mentioned, the Board has granted service connection for depressive disorder with anxiety herein and is remanding that claim to have the RO assign a disability rating and effective date for the Veteran's depressive disorder with anxiety.  In its initial assignment of a disability rating for depressive disorder with anxiety, the RO's determination of which depressive symptoms are attributable to PTSD and which depressive symptoms are attributable to depressive disorder with anxiety would potentially affect the issue of whether the Veteran is entitled to an increased initial rating for PTSD.  Therefore, the appropriate remedy where a pending claim is inextricably intertwined with another claim is to remand the other claim pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  Enact the Board's decision herein and assign effective dates and disability ratings for a lumbar spine disability and depressive disorder with anxiety. 

2.  Send the Veteran proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that advises him about what is needed to substantiate a claim for a TDIU.  In addition, ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability. 

3.  Schedule the Veteran for a VA examination with an orthopedic specialist to obtain a medical opinion as to whether his current bilateral ankle, knee, hip, wrist, elbow, and shoulder disabilities are possibly related to his period of service.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) current bilateral ankle, knee, hip, wrist, elbow, and shoulder disabilities arose during service or are otherwise related to any incident of service, including July 1988 treatment for left ankle strain.  If not caused by or related to service, the examiner should provide an opinion as to whether the Veteran's bilateral ankle, knee, hip, wrist, elbow, and shoulder disabilities are due to an undiagnosed illness as defined under 38 C.F.R. § 3.317.  The examiner should provide a rationale for the conclusions reached. 

4.  Schedule the Veteran for a VA digestive system examination to obtain a medical opinion as to whether his current IBS is possibly related to his period of service.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any IBS arose during service or is otherwise related to any incident of service, including January 1991 treatment for an intestinal virus.  In rendering the opinion, the examiner should state whether the March 1996 diagnosis of IBS was appropriate, and whether this diagnosis is related to the Veteran's active service.  If not caused by or related to service, the examiner should provide an opinion as to whether the Veteran's IBS is due to an undiagnosed illness as defined under 38 C.F.R. § 3.317. The examiner should provide a rationale for the conclusions reached. 

5.  Schedule the Veteran for a VA examination with an appropriate specialist to obtain a medical opinion as to whether his current fatigue syndrome is possibly related to his service-connected PTSD or depressive disorder with anxiety.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current fatigue syndrome was caused by or related to the Veteran's service-connected PTSD or depressive disorder with anxiety.  If not caused by or related to the Veteran's PTSD or depressive disorder with anxiety, the examiner should provide an opinion as to whether the Veteran's fatigue syndrome is aggravated (permanent worsening of the underlying disability beyond natural progress) by the PTSD or depressive disorder with anxiety.  If aggravation by a service-connected disability is found, then the examiner should quantify the degree of such aggravation, if possible.  The examiner should provide a rationale for the conclusions reached. 

6.  Schedule the Veteran for an examination to ascertain the impact of all of his service-connected disabilities on his unemployability.  The claims folder should be reviewed and that review should be indicated in the examination report.  The examiner should opine as to whether it is as likely as not (50 percent or more probability) that the Veteran's service-connected disabilities (PTSD, lumbar spine disability, depressive disorder with anxiety) without consideration of his non-service-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  The rationale for any opinion should be provided. 

7.  After the development requested above, and any additional development deemed necessary has been completed to the extent possible, the record should be reviewed and the claims readjudicated.  If the benefits sought on appeal are denied, then the Veteran and his representative should be furnished with a supplemental statement of the case that includes the regulations governing TDIU claims and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


